Title: To James Madison from Chandler Price, 15 July 1801
From: Price, Chandler
To: Madison, James


Sir,
Philada. 15 July 1801
Permit me to hand to you herewith the papers in two cases of late capture of American vessels and property by the British.
If the British have a right by Treaty to carry in American property on suspicion for adjudication, It is against the monstrous abuse of that privilege and the cost of expenses they throw upon the captured, even in cases where the vessels and property are cleared as pure & guiltless that I with thousands of others complain with too much justice.
The two particular cases which I now beg leave to call your attention to are the Brig Amazon, owned by Benjamin Morgan, Henry Sparks Junr. and myself, native citizens, and loaded with the property of American citizens only, captured on her passage from Cape Francois to Philadelphia, by the British ship of war Tisiphone William Davie Commander and sent into Jamaica.
The next is the Brig Delight, Glazior master belonging to Henry Sparks Junr. and myself, native citizens, and loaded with the property of Americans entirely, captured on her passage from Port Republican to Philadelphia by the same vessel and Commander, afterwards recaptured by the Spaniards, carried by them to Carthagena and there condemned as a prize from the British.
Both those vessels were sent from Philadelphia and captured coming back, having returns on board for their outward cargoes with the usual proofs of the property being entirely American, and the vessels had Registers and every proper document. Both, by the issue of the trials at Jamaica have been declared innocent and accordingly acquitted with the small exception of twenty three barrels Coffee on board the Amazon, belonging to Mr. Dumas of this City whose citizenship was questioned notwithstanding the usual evidence and his property condemned. But they were acquitted paying costs of suit, and in case of the Amazon agreeably to the present practice of the Courts of Jamaica, the Captors were allowed to appeal and hold the property. The Claimants appeal from this, the property of vessel and cargo is then valued and Claimants give security therefor and send the property to their friends, or sell it as they see proper, thus the Captors are allowed to make a second capture in the port, for if their own Courts who are to be the Judges of the legality of the capture declare the property neutral and acquit it as such, and then suffer the Captors to appeal it can only be called a new capture in port, and the poor neutral is obliged to wade through new Courts to encounter endless expenses in High Courts of Appeals in England and wait years for a decision. Interim, he is perhaps ruined.



Dolls


The Costs of Suit of the Amazon in Vice Admiralty Court in Jamaica was about
8,900


Insurance made by Agents there to secure them for expenses in case of loss to Philada.
2,884


Additional expenses incurred by detention, Injury to vessel, damage to Cargo and plunder at least
3,000



Loss of Cargo coming home, thrown overboard to save vessel and cargo when on Rocks
 5,000


Nineteen thousand seven hundred & eighty four dollars exclusive of Interest, damages &c.
19,784



Delights Case.

Costs of suit in Vice Admiralty Court and expenses




ascertained
£804.19.2



  343. 5.0




Jamaica Cury
£1148. 4.0
is    $3,444



Sundry other expenses already paid

 1,800





$5,244



Damage, detention Interest &c: whole acct: not ascertd:

5,000



Expenses not ascertained supposed to be the same as Amazons

3 700



Thirteen thousand nine hundred forty four Dolls


 13,944


In all, Thirty three thousand seven hundred & twenty eight Dollars


$33,728


I do not put down these imaginary charges to swell the list, but to shew what probably is the real loss, but in these two cases the papers will set forth the actual charges and will show you to what insults and abuses the American Trade is subjected in the British Vice Admiralty Courts in the West Indies.
The Charges are of that magnitude to call for national redress, often does it happen when the property is cleared that the expenses amount to a total loss, besides waste of time, interest and other damage—and sometimes, indeed frequently it has happened that the claimant has found it worse than a total loss. And sometimes when the property has been condemned the Claimant has been obliged to find some how or other many thousands Dollars to pay costs of suit. To all of which the Insurance Offices and merchants throughout the United States can testify.
The delights case is a particular one, perhaps belongs more to a ministerial Representation than to the Courts of Admiralty, being captured by a Kings ship, recaptured by the Spaniards before she arrived at the English port. Have we not a just claim on both the English and Spanish Governments? The documents of the recapture are not yet at hand.
The papers in these cases are so voluminous that I have not coppied them and trust to you to preserve the originals, it was my first intention merely to have sent them to you with a few lines, but the subject is so big with matter I have been induced to write much.
The magnitude of the object, the honor of our Country and my good intentions is the apology I offer to you Sir, for thus intruding upon you. I am Sir, with due consideration Your most obedt. servt.
Chandr. Price
P. S. Resting on the letter of Mr. W Jones in my behalf, I take the liberty to enclose a recommendation in favor of my friend Mr. David Morgan. Your obedt. servt.
Chandr. Price
 

   
   Tr (CSmH). Sent as enclosure in JM to Rufus King, 28 July 1801. Press copy of Tr (DNA: RG 76, British Spoliations, 1794–1824, box 10) is docketed by King as received 20 Sept. Enclosures not found.



   
   William Jones to JM, 22 July 1801.



   
   Letter not found.


